The bill was filed by the legatees, under the will of Bartholomew Fuller, against the executor for the recovery of their legacies. The only matter of controversy or doubt arises as to the share of the estate bequeathed to Mary Fuller. The portions of the will bearing on the question are the following:
"I lend to my wife, Sarah Fuller, during her life or widowhood, the land and plantation whereon I now live and three negroes, Lewis, Frankey, and Tempey, together with as much of my crop, stock, household and kitchen furniture as may be necessary for her support and the support of my children that live with her until they marry or arrive at lawful age."
Item second gives to a daughter, Nancy Winston, and her children two slaves and other property heretofore advanced to her. Item 3 gives to Willie J. Fuller two slaves and the property formerly advanced to him. Item 4 gives to Thomas Fuller three slaves. Item 5 gives to Sarah Moore and her children a negro woman and four children. Item 6 to Bartholomew Fuller three slaves. Item 7 to Jones Fuller one slave and the land given to his mother after the expiration of her (224) life estate. Item 8 gives to Eliza Fuller one slave and a tract of land.
Item 9. "I give to my daughter Martha Fuller, when she marries or arrives at lawful age, three negroes, to wit, Fanny, Dolly, and Jeremiah, one horse, bridle and saddle, one feather bed and furniture, two cows and calves, and two sows and pigs."
Item 10. "I give to my daughter Mary Fuller, when she arrives at lawful age or marries, three negroes, to wit, Prissy, Fenner, and Asbury, one horse, bridle and saddle, one feather bed and furniture, two cows and calves, and two sows and pigs."
Item 11. "It is my will and desire that my wife, Sarah Fuller, should have, use, and enjoy, all and single, the balance of my estate not hereinbefore given away during her natural life, and at her death that the slaves hereinbefore loaned to her, and their increase, together with whatever *Page 184 
may be remaining of the balance of my estate, be equally divided between seven of my children, namely, Willie, Bartholomew, Thomas, Jones, Elijah, Martha, and Mary."
Mary, the legatee last mentioned, died without having married and without having arrived at the age of 21, and the plaintiff Thomas Howerton administered on her estate.
The question raised by the pleadings is, whether the slaves and other property given to the daughter Mary vested in her so as to go to her administrator, or otherwise.
A bequest to A., "if" or "provided" or "when" he arrives at age or marries, standing alone, does not vest unless the condition is performed, and will not devolve upon his personal representatives should he die before arriving at age or marriage. The words "if" and "provided" import an absolute condition, but "when" is not (225) so stubborn, and will yield to an intention if it can be reasonably inferred from other parts of the will not to annex the condition to the gift, but only to the possession and enjoyment; as when the suspension of the enjoyment may be accounted for by special circumstances and reasons not applicable to a suspension of the gift, showing that theonly purpose was to suspend the enjoyment, and that the word "when," if not thus restricted, would carry the suspension beyond what the testator meant.
This principle of construction has been acted on in many cases. Perry v.Rhodes, 6 N.C. 141. A bequest of all the testator's personal property to be divided among his wife and daughters when the youngest daughter attained the age of 21, but in the meantime he gives all his personal property to his wife, except the negroes, which he directs his executors to hire out and pay the hire to his wife yearly: Held, that the legacy was vested, and that the share of a daughter who died before the youngest arrived at age devolved upon the administrator, for the intention to postpone applies only to the time of enjoyment, and the right vested immediately. "The intermediate interest is given to the wife, doubtless with a view to the benefit of the children as well as herself, and it has been held that when the intermediate interest is given, either to a stranger or to the legatee himself, such case forms an exception, because it explains the reason why the time of payment or division was postponed, and is perfectly consistent with an intention in the testator that the legacy should immediately vest." *Page 185 
This exception is stated by Smith in his very learned "Original View of Executory Interests," and many cases are cited to illustrate and support it. At page 157, "When the testator gives the whole of the intermediate income of real estate, or of personal estate, to the person to whom he devises or bequeaths such estate on the attainment of a certain age, but the attainment of that age does not form a part of the original description of the devisee or legatee, the interest is vested in right before that age, even though there is no prior distinct gift — no express gift, except at that age — it being considered that the testator (226) merely intended to keep the devisee or legatee out of the possession enjoyment until he should have become better qualified to manage, or more likely, to take due care of the property." Among other cases, he cites Hanson v. Graham, 6 Ves., 239: "A testator gave his three grandchildren 500 stock apiece when they should respectively attain their ages of 21 or marry, and he directed that the interest should be laid out for the benefit of his grandchildren until 21 or marriage. One of them died at the age of 9. Sir William Grant, M. R., held that she took an entire interest, for, from the circumstances and expressions, it might be collected that the word `when' was used, not as a condition, but merely to postpone the enjoyment, the possession in the meantime being disposed of another way; and it was evident that only the payment was postponed for a particular purpose, namely, in order that the legatee might not have the possession and management until she had use for it by marriage or arrival at full age." At page 164: "Where there is, in terms, no devise or bequest except on the attainment of a certain age, and the postponement seems merely to arise from the circumstances of the estate, or appears to be for the accomplishment of some special purpose, unconnected with the property or ownership, as for the purpose of paying debts out of the intermediate income, or for the benefit or convenience of some other person to whom the income, or a particular interest, is given in the meantime; in such case it is held that there is a suspension of the possession or enjoyment only, and not of the property or ownership, and the interest is vested." He cites, among many other cases, Mansfield v. Dugard, 1 Eq. Cas. Ab., 195; Goodright v. Parker, 1 Mauls  Sel., 692. A testator devised lease-hold houses to J. T. S. for his own use and benefit on his attaining 21, and in the meantime to trustees to receive the rents, pay certain charges, and pay for the maintenance of J. T. S. during his minority; J. T. S. died before (227) 21: Held, that the took a vested interest.
The exception is settled; it remains to make the application to this case. In our opinion, the will presents not only one, but many circumstances which bring the legacy to Mary within the exception, by showing clearly that it was the intention of the testator merely to postpone *Page 186 
her possession and enjoyment until she married or arrived at age, and would need and be capable of managing the slaves and other property, and not to postpone the ownership or right of property.
1. Some of his children were of age. To these he gives vested legacies. Martha and Mary were infants. He intended them to live with their mother, to whom he gives the home place and other property "necessary for her support and the support of these two children until they marry or arrive at lawful age." This accounts for his intention to postpone the possession and enjoyment of the property which he intended for them; but to carry the postponement further and make it apply to the ownership, so as to prevent the legacies from being vested, would be a discrimination to their prejudice and contradict the whole scope of the will.
2. "The use and enjoyment of all and singular the balance of the estate not hereinbefore given away" is given to the wife for life. This includes the particular interest in the slaves set apart for Martha and Mary created by the postponement of their possession and enjoyment until full age or marriage, showing that one purpose for making the suspension was to give his wife the benefit of the services or hires of the slaves during the time she was charged with the support of the two daughters. This has no bearing on the suspension of the ownership, and brings the case directly within the exception stated above, by showing that it was no part of his purpose not to allow the legacies to be vested like the others.
3. At the death of the wife, the residue is given to some of the children, including Martha and Mary. This is vested. Why should he give a vested interest in the residuary clause if he had not intended them to have a vested interest in the property which is specifically set (228) apart for them? See to what it leads: As Mary died under age, if the specific legacy to her is not vested, the slaves set apart for her either fall into the residuum, and her administrator becomes entitled to a seventh part thereof, or are undisposed of, and her administrator becomes entitled to a ninth part, representing her as one of the next of kin, and so her personal representative takes a part of the property which the testator did not intend that she should have unless she arrived at age or married. Reductio in absurdum.
4. At the death of the wife, the residue is given to some of the children, including Martha and Mary. Suppose the wife had died before either arrived at age or married, then, if their legacies are not vested so as to give them the ownership of the slaves set apart for them, the slaves would fall into the residuum and be divided off among the seven residuary legatees, or else would be considered as undisposed of and be divided off among the nine children as next of kin. Martha marries and arrives *Page 187 
at age; the division must be upset so as to let her take back the slaves Fanny, Dilly, Jeremiah, and their increase, to whom she has now become entitled by performing the condition; and provision must also be made by an abatement of what had been distributed under the residuary clause to provide for her "one horse, saddle and bridle, two cows and calves, and two sows and pigs." Then supposing that Mary had arrived at age or married, the whole matter must be again upset in order to give her the "slaves Prissy, Fenner, Asbury, and their increase, and the horse, etc., and sows and pigs." So that the construction by which the legacy to Mary is considered vested is necessary to carry out the intention of the testator, and the Court is driven to it, in this case, in order to avoid palpable absurdities.
The decree will declare the opinion of the Court to be that Mary took a vested interest in the legacy given to her, which devolved upon her administrator.
PER CURIAM.                                    Decree accordingly.
Cited: Burton v. Conigland, 82 N.C. 103; Hooker v. Bryan, 140 N.C. 405.
(229)